Citation Nr: 0528972	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  03-04 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2001, which denied service connection for PTSD.  In 
June 2005, the veteran appeared at a hearing held at the RO 
before the undersigned (i.e., Travel Board hearing).


FINDING OF FACT

There is credible supporting evidence of an in-service 
stressor leading to currently diagnosed PTSD.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  rating 
decisions; the appellant's contentions, including those 
presented at a hearing before the Board in June 2005; service 
medical and personnel records; the report of a March 2005 VA 
examination report; VA medical records dated from 2000 to 
2003; a statement from an officer assigned to the same unit 
as the veteran; and an excerpt from Air Base Defense In the 
Republic Of Vietnam 1961-1973, (USAF Office of Air Force 
History 1979).  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the appellant's claim.  

The claims file shows that there has been sufficient VA 
compliance with the notice and duty to assist provisions of 
the law for the Board to reach a decision; and, in view of 
the outcome, any deficiencies in such notice or assistance 
have not prejudiced the veteran.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran claims that he developed PTSD due to stressful 
experiences in Vietnam.  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  Service connection for PTSD 
requires (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., under the 
criteria of DSM-IV); (2) a link, established by medical 
evidence, between the veteran's current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2005).

With respect to the first two elements, VA outpatient 
treatment records show that PTSD was initially diagnosed in 
May 1990, based on stressors involving Vietnam service, in 
particular, an incident in which the veteran was reportedly 
involved in piling up the bodies of dead Viet Cong and 
setting them on fire.  Subsequent VA treatment records dated 
from 2000 to 2003 show his continued treatment for PTSD.  

In addition, a VA examination was conducted in March 2005.  
The examiner reported that the veteran described a number of 
stressors, most significantly during the Tet Offensive.  The 
veteran reported that although his MOS was of a tank 
operator, he spent much of his time in the infantry, hauling 
supplies back and forth, and on several occasions had to haul 
a number of dead bodies.  The examiner diagnosed PTSD, as 
well as alcohol dependence and polysubstance dependence , in 
sustained full remission.  He commented that the veteran's 
history and symptoms were consistent with PTSD, and his 
course and response since returning home appeared fairly 
consistent with PTSD.  The examiner observed that the veteran 
had actually avoided treatment for most of his life, 
suggesting an individual who was likely to minimize rather 
than maximize his symptoms.  Thus, the veteran has a medical 
diagnosis of PTSD, due to an inservice stressor, satisfying 
the first two elements.

However, for a grant of service connection, there must also 
be credible supporting evidence of the inservice stressor.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  Participation in combat requires that a veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
The evidence does not show any combat awards or decorations, 
or otherwise establish that the veteran personally 
participated in combat.  Although he applied for a Combat 
Infantryman Badge with the Board for the Correction of 
Military Records, at his hearing, he indicated that this 
application had been rejected.  

For non-combat stressors, the veteran's assertions alone are 
insufficient to establish their occurrence.  Rather, his 
alleged service stressors must be established by official 
service records or other credible supporting evidence.  38 
C.F.R. § 3.304(f); Moran v. Principi, 17 Vet. App. 149 
(2003); Cohen v. Brown, 10 Vet. App. 128 (1997).  

Concerning the veteran's most frequently mentioned stressor, 
an incident in which he was reportedly involved in piling up 
the bodies of dead Viet Cong and setting them on fire, there 
is no corroboration of this event.  Nevertheless, other 
stressors have been reported in the medical records and in 
other statements from the veteran, and it is not necessary to 
verify every reported stressor.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002).  

At his June 2005 hearing, the veteran described several 
stressors, including a number of occasions on which he had to 
stand guard during incoming mortar attacks.  In statements 
dated in February and July 2001, the veteran said that he was 
stationed at Pleiku during the Tet Offensive, and that he 
often had to deliver ammunition and supplies to combat units, 
by truck, and was frequently under fire.   

A statement dated in March 2002 was received from LTC (Ret) 
E. H. Dumas, who was assigned to the same squadron as the 
veteran.  He said that the primary squadron mission was to 
provide security along 164 kilometers of road space in the 
central highlands region of the country.  Because of the long 
distances involved, the squadron was strung out among several 
fire bases or other strong points.  The various elements were 
involved in several major encounters including the Tet 
Offense in 1968.  He noted that the squadron had a support 
mission, with resupply vehicles going to several areas, and 
it was not unusual for the vehicles to undertake other 
missions such as backhauling supplies, and, at times, human 
remains.  He noted that the veteran had been a truck driver 
although his primary MOS had been in a tanker.  

The veteran's service personnel records show that he served 
in Vietnam from August 1967 to June 1968, with a principal 
duty of ammunition specialist.  He was assigned to the 2nd 
Squadron of the 1st Cavalry Regiment, of the 4th Infantry 
Division.  According to the Vietnam Order of Battle, the 2nd 
Squadron of the 1st Armored Cavalry was temporarily assigned 
to the 4th Infantry Division, whose headquarters during the 
time the veteran was in Vietnam were in Pleiku, except for 
the month of March 1968, when the headquarters were in Dak 
To.  

After the hearing, an excerpt from Air Base Defense In the 
Republic Of Vietnam 1961-1973, (USAF Office of Air Force 
History 1979) was received, showing that the Air Base at 
Pleiku was attacked several times during the time the veteran 
was in Vietnam, including an occasion in May 1968, less than 
a month before the veteran's departure, in which nine U.S. 
soldiers were killed in action.  

The recent court decision in Pentecost, supra, held that a 
rocket attack at a large base may be a sufficient PTSD 
stressor, and a veteran's claimed personal exposure to the 
rocket attack will be satisfactorily corroborated by his 
presence with his unit which was known to be generally 
exposed to the rocket attack.  In this case, according to a 
statement from an officer in the veteran's squadron, the 
veteran was also involved in transporting supplies and, 
possibly, human remains over more dangerous areas.  If 
sufficiently credible and probative, "buddy" statements may 
serve to corroborate in-service stressors alleged by 
veterans.  See Sizemore v. Principi, 18 Vet. App. 264 at 274 
(2004).  The Board finds the officer's statement, which was 
more along the lines of an after-action report than simply a 
"buddy" statement, to be credible.  Moreover, the Tet 
Offensive occurred during the veteran's Vietnam service, and 
a great deal of action occurred in the location of the 4th 
Infantry Division during this time.  

In view of these corroborating factors, the Board finds that 
the evidence is sufficient to establish that it is at least 
as likely as not that the veteran was exposed to one or more 
stressors during his Vietnam service, involving exposure to 
enemy fire while at Pleiku, and/or while driving a truck 
between other, smaller bases, during and immediately after 
the 1968 Tet Offensive.   

In sum, the medical evidence shows an acceptable diagnosis of 
current PTSD which is medically linked to in-service 
stressors, and the other evidence shows sufficient 
corroboration of at least one of these stressors as to place 
the evidence in equipoise.  With application of the benefit-
of-the-doubt rule, the Board concludes that PTSD was incurred 
in service and warrants grant of service connection.  38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is granted.


____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


